         Case 1:19-mc-00145-TSC Document 241 Filed 09/11/20 Page 1 of 5




                            UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF COLUMBIA

                                                     )
In the Matter of the                                 )
Federal Bureau of Prisons’ Execution                 )
Protocol Cases,                                      )
                                                     )
LEAD CASE: Roane et al. v. Barr                      )       Case No. 19-mc-145 (TSC)
                                                     )
                                                     )
THIS DOCUMENT RELATES TO:                            )
                                                     )
Roane, et al. v. Barr, et al., 05-2337               )
                                                     )

     DEFENDANTS’ NOTICE REGARDING THEIR MOTION TO VACATE
        PRELIMINARY INJUNCTIONS BARRING THE EXECUTIONS
    OF PLAINTIFFS JAMES ROANE, RICHARD TIPTON, CORY JOHNSON,
 ORLANDO HALL, BRUCE WEBSTER, ANTHONY BATTLE, AND JEFFREY PAUL

       The United States respectfully files this notice to urge the Court to rule as soon as

possible on the government’s motion to vacate the preliminary injunctions entered as long ago as

2005 based on challenges to a now-obsolete lethal injection protocol. See ECF No. 173

(requesting that the court rule on the motion by September 4, 2020); ECF No. 208 (same); ECF

212 (same). The motion has been fully briefed since August 20, 2020, and the underlying legal

issue is straightforward: the preliminary injunctions are based on legal and factual premises that

have undeniably been superseded and therefore cannot support continuing equitable relief. In the

past two months, the government has carried out five executions; two additional executions are

scheduled for later this month. The government expects to announce additional execution dates

in the coming weeks. It therefore is in the interests of all involved—including the parties here,

the Court, and other death-row inmates—for this Court to clarify the status of those preliminary

injunctions. The government again respectfully asks this Court to rule with “dispatch” on its

motion to vacate. Barr v. Roane, 140 S. Ct. 353, 353 (2019).
        Case 1:19-mc-00145-TSC Document 241 Filed 09/11/20 Page 2 of 5




Dated: September 11, 2020                            Respectfully submitted,
 MICHAEL R. SHERWIN                                  DAVID M. MORRELL
 Acting United States Attorney                       Deputy Assistant Attorney General
 DANIEL F. VAN HORN                                  PAUL R. PERKINS
 Civil Chief, U.S. Attorney’s Office                 Special Counsel

 /s/ Alan Burch                                      JEAN LIN (NY Bar 4074530)
 ALAN BURCH, D.C. Bar #470655                        Special Litigation Counsel
 Assistant United States Attorney                    JONATHAN KOSSAK (D.C. Bar 991478)
 U.S. Attorney’s Office                              CRISTEN C. HANDLEY (MO Bar 69114)
 for the District of Columbia                        Trial Attorneys
 Washington, D.C. 20530                              Civil Division
 202-252-2550                                        Federal Programs Branch
 alan.burch@usdoj.gov                                Civil Division, Department of Justice
                                                     1100 L Street, N.W.
                                                     Washington, D.C. 20005
                                                     (202) 514-3716
                                                     Jean.lin@usdoj.gov
                                                     Jonathan.kossak@usdoj.gov
                                                     Cristen.handley@usdoj.gov


                                                     Attorneys for Defendants


                                 CERTIFICATE OF SERVICE

       I hereby certify that on September 11, 2020, I caused a true and correct copy of foregoing

to be served on all counsel of record via the Court’s CM/ECF system. Pursuant to this Court’s

August 20, 2019 Order, below is a list of all plaintiffs’ counsel of record, where counsel noted

with (*) are apparently no longer with the identified firms.

 Joshua Christopher Toll                             Paul F. Enzinna
 King & Spalding LLP                                 Ellerman Enzinna PLLC
 (202) 737-8616                                      (202) 753-5553
 Email: jtoll@kslaw.com                              Email: penzinna@ellermanenzinna.com

 Charles Anthony Zdebski                             Brandon David Almond
 Eckert Seamans Cherin & Mellott, LLC                Troutman Sanders LLP
 (202) 659-6605                                      (202) 274-2864
 Email: czdebski@eckertseamans.com                   Email: brandon.almond@troutmansanders.com


                                                 2
       Case 1:19-mc-00145-TSC Document 241 Filed 09/11/20 Page 3 of 5




Gerald Wesley King, Jr.                        Donald P. Salzman
Federal Defender Program, Inc.                 Skadden, Arps, Slate, Meagher & Flom LLP
(404) 688-7530                                 (202) 371-7983
Email: gerald_king@fd.org                      Email: Donald.salzman@skadden.com

Charles Fredrick Walker                        Steven M. Albertson
Skadden, Arps, Slate, Meagher & Flom LLP       Skadden, Arps, Slate, Meagher & Flom LLP
(202) 371-7000                                 (202) 371-7112
Email: Charles.Walker@skadden.com              Email: Steven.Albertson@skadden.com

Celeste Bacchi                                 Craig Anthony Harbaugh
Office Of The Public Defender                  Federal Public Defender, Central District Of
Capital Habeas Unit                            California
(213) 894-1887                                 (213) 894-7865
Email: celeste_bacchi@fd.org                   Email: craig_harbaugh@fd.org

Jonathan Charles Aminoff                     Alexander Louis Kursman
Federal Public Defender, Central District Of Office Of The Federal Community Defender,
California                                   EDPA
(213) 894-5374                               (215) 928-0520
Email: jonathan_aminoff@fd.org               Email: Alex_Kursman@fd.org

Billy H. Nolas                            Kathryn B. Codd
Federal Community Defender Office For The Vinson & Elkins, L.L.P.
EDPA                                      (202) 639-6536
(215) 928-0520                            Email: kcodd@velaw.com
Email: Billy_Nolas@fd.org

*Jeanne Vosberg Sourgens                       Robert E. Waters
Vinson & Elkins, L.L.P.                        Vinson & Elkins, L.L.P.
(202) 639-6633                                 (202) 737-0500
                                               Email: rwaters@velaw.com

William E. Lawler, III                         Yousri H. Omar
Vinson & Elkins, L.L.P.                        Vinson & Elkins, L.L.P.
(202) 639-6676                                 (202) 639-6500
Email: wlawler@velaw.com                       Email: yomar@velaw.com

Evan D. Miller                                 Andres C. Salinas
Vinson & Elkins, L.L.P.                        Wilmer Cutler Pickering Hale & Dorr LLP
(202) 639-6605                                 (202) 663-6289
Email: EMiller@velaw.com                       Email: Andres. Salinas@wilmerhale.com

Margaret O'Donnell                             *William E. Hoffman, Jr.
(502) 320-1837                                 King & Spalding LLP
Email: mod@dcr.net                             (404) 572-3383

                                           3
       Case 1:19-mc-00145-TSC Document 241 Filed 09/11/20 Page 4 of 5




Abigail Bortnick                                   Mark Joseph Hulkower
King & Spalding LLP                                Steptoe & Johnson LLP
(202) 626-5502                                     (202) 429-6221
Email: abortnick@kslaw.com                         Email: mhulkower@steptoe.com

Matthew John Herrington                            Robert A. Ayers
Steptoe & Johnson LLP                              Steptoe & Johnson LLP
(202) 429-8164                                     (202) 429-6401
Email: mherrington@steptoe.com                     Email: rayers@steptoe.com

Amy J. Lentz                                       Robert L. McGlasson
Steptoe & Johnson LLP                              Mcglasson & Associates, PC
(202) 429-1320                                     (404) 314-7664
Email: Alentz@steptoe.com                          Email: rlmcglasson@comcast.net

Gary E. Proctor                                    Sean D. O'Brien
Law Offices Of Gary E. Proctor, LLC                Public Interset Litigation Clinic
(410) 444-1500                                     (816) 363-2795
Email: garyeproctor@gmail.com                      Email: dplc@dplclinic.com


Scott Wilson Braden                                Shawn Nolan
Federal Public Defender, Eastern District Of       Federal Community Defender Office, EDPA
Arkansas                                           (215) 928-0528
(501)-324-6144                                     Email: shawn.nolan@fd.org
Email: Scott_Braden@fd.org
Amy Gershenfeld Donnella                           Joseph William Luby
Federal Community Defender Office, EDPA            Federal Public Defender, EDPA
(215) 928-0520                                     (215) 928-0520
Email: amy_donnella@fd.org                         Email: joseph_luby@fd.org

David Victorson                                    Pieter Van Tol
(202) 637-2061                                     Hogan Lovells US LLP
Hogan Lovells US LLP                               (212) 918-3000
Email: David.Victorson@hoganlovells.com            Email: Pieter.Vantol@hoganlovells.com

John D. Beck                                       Jonathan Jeffress
Hogan Lovells US LLP                               Kaiser Dillon, PLLC
(212) 918-3000                                     (202) 640-2850
Email: john.beck@hoganlovells.com                  Email: Jjeffress@kaiserdillon.com

Amelia J. Schmidt                                  Andrew Moshos
Kaiser Dillon, PLLC                                Morris Nichols Arsht & Tunnell LLP
(202) 869-1301                                     (302) 351-9197
Email: Aschmidt@kaiserdillon.com                   Email: Amoshos@mnat.com

                                               4
      Case 1:19-mc-00145-TSC Document 241 Filed 09/11/20 Page 5 of 5




Jennifer Ying                                  *Ryan M. Chabot
Morris Nichols Arsht & Tunnell LLP             Wilmer Cutler Pickering Hale & Dorr LLP
(302) 351-9243                                 (212) 295-6513
Email: Jying@mnat.com

Alan E. Schoenfeld                             Jennifer M. Moreno
Wilmer Cutler Pickering Hale & Dorr LLP        Office of the Public Federal Defender, District of
(212) 937-7294                                 Arizona
Email: Alan.Schoenfeld@wilmerhale.com          (602)382-2718
                                               Email: Jennifer_Moreno@fd.org
Kathryn L. Clune
Crowell & Moring, LLP                          Dale A. Baich
(202) 624-2500                                 Office Of The Federal Public Defender
Email: KClune@crowell.com                      (602) 382-2816
                                               Email: Dale_Baich@fd.org
Ginger D. Anders
Munger, Tolles & Olson, LLP
(202) 220-3200
Email: Ginger.Anders@mto.com


                                          /s/ Alan Burch
                                          ALAN BURCH
                                          Assistant United States Attorney




                                           5
